Citation Nr: 0915130	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  97-26 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & J.C.T.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
claim for service connection.

In December 2000, August 2004, and October 2006, the Board 
remanded this claim for additional development.  That 
development having been completed, the claim has been 
returned to the Board and is now ready for appellate 
disposition.


FINDING OF FACT

The Veteran has been diagnosed with PTSD that is medically 
attributed to a verified stressor he experienced during his 
service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2008).  In this 
case, the Board is granting in full the benefit sought on 
appeal.  Consequently, the Board finds that any lack of 
notice and/or development, which may have existed under the 
VCAA, cannot be considered prejudicial to the Veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for PTSD

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2008).  

The Veteran is claiming service connection for a chronic 
acquired psychiatric disorder, to include PTSD.  The Veteran 
asserts he experiences symptoms of PTSD on a daily basis as a 
result of his active duty service.  The Veteran states his 
stressor was that his unit was frequently under attack.

The RO received information from the United States Army and 
Joint Services Records Research Center (JSRRC) that reflects 
the 2nd Battalion, 35th Infantry Division engaged in combat 
with the enemy during the period from February 1969 to April 
1969, and that several support bases came under small arms 
fire.  The Veteran was attached to the 2nd Battalion, 35th 
Infantry.  While this information does not definitely 
establish that the Veteran himself was exposed to small arms 
fire, it is considered sufficient to corroborate the 
Veteran's allegation in this regard.  The stressor is 
therefore verified.

Service treatment records have been reviewed.  The Veteran's 
entrance examination from October 1966 did not note any 
mental abnormalities.

The post-service evidence of record consists of numerous 
private medical records, VA outpatient records, Social 
Security Administration records, and VA examinations.  The 
Veteran has been receiving treatment for psychological 
disorders since 1969, approximately three months after 
discharge from service.  Private medical records indicate the 
Veteran suffered from mental blocks, anxiety and depression 
at that time.  Notes from 1969 show that he exhibited 
symptoms of anxiety, depression, nightmares about what he had 
seen in Vietnam, insecurity, poor self esteem, poor judgment, 
poor concentration, crying and confusion.  In the early 
1980's the Veteran was treated with valium as recommended by 
[a] psych[iatrist].  
He was treated for depression in the 1990's, and May 1996.  

A Psychiatric Medical Report was completed in October 1997 
for the Social Security Administration (SSA).  The Veteran 
reported that he was sick when he came back from Vietnam.  
Following a lengthy examination, a private psychiatrist 
stated the Veteran had a Diagnostic and Statistical Manual of 
Mental Disorders (DSM) Axis I diagnosis of PTSD, and Major 
Depression with elements of psychosis.  The Veteran was also 
examined by a private psychiatrist in November 1997.  The 
examiner reported that the Veteran exhibited the following 
symptoms: insecurity, confusion, depression, sleeping 
problems, somatizations linked to hysterical defenses, 
invalidity, anxiety, intranquility, akathisia, hearing 
voices, exaggerated startle response, poor judgment, high 
frustration level, forgetfulness, flashbacks of army 
experiences, poor interpersonal relationships, fearfulness, 
hostility, not interested in significant activities, 
recurrent, intrusive, distressing recollections of army 
experiences, irritability hypervigilance, diminished 
concentration and physiologic reactivity upon exposure to 
events that symbolize his army experience.  The Veteran was 
diagnosed with PTSD and it was recommended that the Veteran 
continue in psychiatric treatment on a long-term basis.  The 
examiner stated that the Veteran's psychiatric picture was 
directly related to his army experiences.  

The Veteran was afforded a PTSD VA examination in August 
1997.  However, a diagnosis was deferred until a 
neuropsychological examination was performed.  An addendum 
indicates that the neuropsychological examination was not 
performed though, and a diagnosis was deferred since the 
Board examination that was requested depended on the 
psychological report.  It appears that the VA psychological 
service felt that the Veteran did not meet the psychosocial 
service's requirements for compensation and pension cases.  

The Veteran testified before a hearing officer in February 
1998.  At that time, he described his stressors in Vietnam, 
which included times when the area in which he was working 
came under enemy attack, the death of a kitchen sergeant in 
front of him, the loss of a friend in his unit, and seeing 
wounded and dead people.  The Veteran was again afforded a VA 
examination in May 1998.  However, the Veteran failed to 
cooperate and the evaluation could not be performed.  

An additional VA examination was afforded in June 1999.  It 
was noted that the Veteran was examined without the claims 
folder or the hospital record.  The Veteran was diagnosed 
with depressive disorder, not otherwise specified, mild, 
antisocial personality features, and a Global Assessment of 
Functioning (GAF) score of 70.  A Psychiatric Board 
Evaluation was completed, along with a review of the claims 
folder, in August 1999.  The psychiatrist stated that a 
Magnetic Resonance Imaging (MRI) of the brain was absent any 
organic finding that could be responsible for the Veteran's 
attitude, behavior, and conduct.  The examiner stated the 
Veteran was evasive and quiet.  The Veteran complained of not 
sleeping well, despite the use of medications, and he was 
unable to describe any stressful event or experience.  The 
examiner stated based on the Veteran's history, tests, and 
evaluations, the Veteran did not fulfill the diagnostic 
criteria for PTSD.

The Veteran was afforded a subsequent non-PTSD mental VA 
examination in February 2000, in which he was diagnosed with 
Dysthymia.  No questions appear to have been asked regarding 
stressors or service in Vietnam.

An additional PTSD VA examination was conducted in February 
2006.  This examination was deemed inadequate by the Board 
and remanded because the RO did not advise the examiner that 
a stressor had been verified.  In the examination report, the 
examiner stated that the Veteran did not identify a stressor, 
and therefore, did not have PTSD.  The examiner did note that 
the Veteran had alleged he had come under heavy fire.  The 
examiner's discussion implied that the allegation had not 
been corroborated.  Because the allegation was corroborated, 
contrary to the examiner's statements, the Board could not 
rely on the VA examination.

The Veteran was afforded the most recent VA examination in 
January 2009.  The Veteran reported trouble sleeping, 
fearfulness, nervousness, anxiety, seeing dead bodies that 
were not perceived by others, increased startled response, 
and that these symptoms happened approximately five times a 
week.  The Veteran appeared to be a poor historian, as he 
could not remember his dates of service, his rank, discharge, 
occupational specialty, or if he received any decorations or 
medals.  The examiners noted that the Veteran had psychomotor 
retardation and impoverished speech that was delayed in 
response.  His attitude toward the examiners was guarded and 
he had a constricted affect and anxious mood.  The Veteran 
did not cooperate with any memory testing.  The examiner 
reported the Veteran had an Axis I diagnosis of Depressive 
Disorder, and assessed the Veteran to have a GAF score of 70.  
The examiner opined that the Veteran did not have PTSD 
because he was unable to specify and describe in detail a 
severe traumatic incident experienced in combat, he was not 
observed to become anxious, depressed, or distressed when he 
was expressing his military experiences, and he did not 
report feelings of intense fear, helplessness or horror at 
the time he was in Vietnam.  The examiner also stated that 
part of the rationale for determining the Veteran did not 
have PTSD was that there were no psychiatric complaints 
within one year after discharge, and that the Veteran did not 
seek psychiatric care until 28 years after military 
discharge.  However, the claims folder contains private 
medical records that indicate the Veteran sought 


treatment in August 1969, three months after discharge.  The 
Board finds this examination to be inaccurate at best as it 
utterly fails to note the previous diagnoses of PTSD in the 
record as well as the Veteran's previous testimony about his 
stressors and the fact that at least some of his stressors 
have been verified in August 2005.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or in whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

The opinions rendered by multiple private doctors are based 
on extensive interviews with the Veteran.  His diagnoses were 
related to his experiences in Vietnam.  Several of his 
reported stressors have been verified.  While VA has 
attempted to properly diagnose the Veteran over the years, 
for some of the reasons described above, those examinations 
have been inadequate.  In this case, the Board finds that the 
evidence is at least evenly balanced as to the question of 
whether the Veteran has PTSD associated with his experiences 
in Vietnam.  Although the VA medical opinions of record are 
unfavorable to the Veteran, in view of the totality of the 
evidence, the Board finds that the private medical evidence 
is at least as persuasive as the VA medical opinions.  Upon 
resolution of every reasonable doubt in the Veteran's favor, 
the Board concludes that service connection is warranted for 
his PTSD.


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for posttraumatic stress disorder is 
granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


